DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13 – 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bell et al. (U.S. Patent Application Publication Number 2008/0243400; hereinafter referred to as Bell). Bell discloses meter electronics (20) for processing sensor signals for a multi-phase flow material in a flowmeter (5) is provided according to an embodiment of the invention. The meter electronics (20) includes an interface (201) for receiving first and second sensor signals (210 and 211) for the multi-phase flow material and a processing system (203). The processing system (203) is configured to receive the first sensor signal (210) and the second sensor signal (211), generate a first ninety degree phase shift (213) from the first sensor signal (210) and generate a second ninety degree phase shift (214) from the second sensor signal (211), compute a frequency (221) using one of the first ninety degree phase shift (213) or the second ninety degree phase shift (214), compute a phase difference (220) using one or more of the first ninety degree phase shift (213) and the second ninety degree phase shift (214), and compute one or more of a mass flow rate (223), a density (224), or a volume flow rate (225) for the multi-phase flow material (Please see the abstract).
With respect to claim 13, Bell discloses and illustrates a measurement pickup for determining the mass flow rate of a liquid, comprising: a measurement tube (103) for carrying the liquid, wherein the measurement tube has an inlet side (110) end section and an outlet-side end section (110’) ; a support body on which the measurement tube is mounted in the region of the inlet-side end section and in the region of the outlet-side end section between (the connection and path from 110 to150, around and through 150’ and 110’); an exciter (180) for exciting vibrations of the measurement tube in at least one vibration mode; at least two vibration sensors (170L & 170R) for detecting vibrations of the measurement tube and for outputting vibration-dependent signals; and an operating and evaluation circuit (20) for driving the exciter(drive signal 185), for receiving the vibration dependent signals of the vibration sensors (165R and 165L), and for ascertaining a sequence of measured values representing a respective mass flow rate as a function of at least one sequence of time-discrete measurement signals each representing a phase difference between the vibration-dependent signals of the vibration sensors (see paragraph [0006]), wherein the operating and evaluation circuit includes an adaptive low-pass filter for filtering the sequence of the measured values representing the mass flow rate (figure 18 shows a graph with a low-filter response and paragraph [0025] discloses a filter that passes the gas frequency), and wherein the low-pass filter has a filter parameter dependent (a cut-off frequency) on an adaptive controlled variable (a gas frequency component) that depends on a gas content of the measured medium (see paragraph [0150]), wherein the operating and evaluation circuit is designed to ascertain the controlled variable as a function of a gas-content-dependent fluctuation of a natural frequency (paragraph [0096] discloses filtering around the expected fundamental frequency and paragraph [0120] discloses no frequency value used for the calculations, thus it is not dependent on phase difference specifically) of the measurement tube vibration
With respect to claim 14, the measurement pickup according to claim 13, wherein the controlled variable is independent of the mass flow rate is disclosed as the gas frequency component is dependent on the gas content and not the flow rate.
With respect to claim 15, the measurement pickup according to claim 13, wherein the controlled variable depends on a signal representing the level of the gas content is disclosed as the gas frequency component is dependent on the gas content. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-26 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Bell et al. as applied to claim 13 above, and further in view of Vyers (U.S. Patent Number 6,389,364). Vyers discloses a method for controlling the gas flow within a digital mass flow controller. The method calculates a digitally enhanced flow rate signal that more accurately represents an actual flow rate through the digital mass flow controller. The digitally enhanced flow rate is calculated using a sensed flow rate signal output from a flow sensor, a scaled first derivative of the sensed flow rate signal, and a scaled, filtered second derivative of the sensed flow rate signal. A set-point signal is compared to the digitally enhanced flow rate signal to generate a digital error signal. The digital error signal is provided to a digitally realized PI (proportional integral) controller. The PI controller generates a digital control signal which is used to control a valve in the digital mass flow controller (Please see the abstract).
With respect to claim 19, while Bell does not disclose a use of any weighted time constant, Vyers discloses that differentiation module 46 in FIG. 3 represents the process performed by microcontroller 44 using parameters calculated by and downloaded from computer 55 to generate digitally enhanced flow rate signal 48. The block diagram within differentiation module 46 is a continuous-time representation with Laplace transforms representing first differentiation operation 60, second differentiation operation 68, and filter operation 72 having time constant 2 The system, however, is realized digitally. Linearized digital sensor signal 42 is input into first differentiation operation 60 and into first gain stage 62 to output weighted first derivative 64 of linearized digital sensor signal 42. Subsequently, the first derivative of linearized digital sensor signal 42 is input into second differentiation operation 66 and into gain stage 68 to create weighted second derivative 70 of linearized digital sensor signal 42. This weighted second derivative 70 is input into lowpass filter operation 72 to create filtered weighted second derivative 74 of linearized digital sensor signal 42. Weighted first derivative 64 is fed forward to adder 78 and linearized digital sensor signal 42 is fed forward through feed forward loop 76 to adder 78. At adder 78, filtered weighted second derivative 74 of linearized digital sensor signal 42 is combined with weighted first derivative 64 of linearized digital sensor signal 42 and with linearized digital sensor signal 42 to construct digitally enhanced flow rate signal 48. Digitally enhanced flow rate signal 48 more closely represents actual flow 24 in mass flow controller 22 than does sensed flow rate signal 34 obtained from sensor 26.  Therefore, one of ordinary skill in the art could utilize the differentiation module of Vyers in order to implement a weighted time constant in order to provide a more accurate corrected sensed flow rate signal.
With respect to claims 20-26, as discussed above, there is a weighted time constant and it is used to produce a more accurate signal. While the specific formulas are not explicitly disclosed, the module disclosed in Vyers would be deemed as a functional equivalent to performing the functions as claimed as there is no unexpected or unique results obtained in view of the disclosure of the present invention that are not obtained in view of the disclosure of Vyers, and thus one of ordinary skill in the art would obtain equivalent values and information utilizing the disclosure of Vyers as those values as claimed by the present invention as one of ordinary skill in the art would select values within ranges that would allow for the optimum results of the sensor operation.
Response to Arguments
Applicant's arguments filed 12 August 2022 have been fully considered but they are not persuasive. The applicant argues that filtering a parameter based on a function of a gas-dependent fluctuation of a natural frequency of the measurement tube vibration isn’t disclosed in Bell. The examiner disagrees. As noted above, Bell notes a function that is gas dependent and the measurement of a fundamental frequency which is commonly considered the same thing as a natural frequency. Further, Bell discloses filtering that does not require frequency for phase difference and that it makes the measurements more accurate, thus the filtering is not phase difference dependent. Thus, Bell discloses these specific claim features. While the applicant merely placed dependent claim 16 into claim 13, and claim 16 was previously rejected by Bell, then claim 13 as amended was already rejected in the previous office action and remains rejected here. Also, the Applicant noted that claim 26 was not previously rejected in the previous office action.  The Applicant also noted that without a previous rejection, any rejection of claim 26 made currently cannot be made final as it would not be twice rejected and would not be made due to amendment.  The Examiner disagrees with the argument about the finality.  Claim 26 was ultimately dependent on claim 19, which was dependent on original claim 13. By adding the limitations of claim 16 into claim 13, claim 13 is now amended. The combination of claims 13 and 16 together would make claim 26 now amended and a new overall combination since the limitations of previous claim 16 were never considered in combination with claim 26, thus claim 26 is now amended, thus the rejection can be made final as claim 26 is now an amended claim.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY T FRANK whose telephone number is (571)272-2193. The examiner can normally be reached M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESHKUMAR PATEL can be reached on (571) 272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RODNEY T. FRANK
Examiner
Art Unit 2861



October 11, 2022

/JOHN FITZGERALD/Primary Examiner, Art Unit 2855